               Case 2:19-cv-01700-JCC Document 19 Filed 06/05/20 Page 1 of 2



                                                         THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9    CENTER FOR BIOLOGICAL DIVERSITY,                       CASE NO. C19-1700-JCC
10                              Plaintiff,                   MINUTE ORDER
11            v.

12    USDA APHIS WILDLIFE SERVICES et al.,

13                              Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court pursuant to the parties’ stipulation of dismissal (Dkt.
18   No. 18). Plaintiff and Defendants have filed a stipulation of dismissal pursuant to Federal Rule of
19   Civil Procedure 41 requesting that, in consideration of the parties’ previously filed settlement
20   agreement (Dkt. No. 17), this case be dismissed with prejudice. Pursuant to the parties’
21   stipulation, the Court ORDERS as follows:
22          1. The case is DISMISSED with prejudice and with the parties bearing their own
23                 attorney fees and costs, except as provided for in the parties’ settlement agreement;
24          2. The Court shall retain jurisdiction over this case for the limited purpose of enforcing
25                 the terms of the parties’ settlement agreement;
26          3. The parties shall notify the Court when a Decision and Finding of No Significant


     MINUTE ORDER
     C19-1700-JCC
     PAGE - 1
            Case 2:19-cv-01700-JCC Document 19 Filed 06/05/20 Page 2 of 2




 1           Impact is signed or an Environmental Impact Statement for Mammal Damage

 2           Management in Washington is completed, so that the case may be closed. The parties

 3           are ORDERED to file a joint status report no later than December 5, 2020, informing

 4           the Court as to whether either of the foregoing have occurred.

 5        4. The Court DIRECTS the Clerk to terminate the pending joint motion for extension of

 6           time (Dkt. No. 16) and to statistically close this case.

 7        DATED this 5th day of June 2020.

 8                                                        William M. McCool
                                                          Clerk of Court
 9
                                                          s/Tomas Hernandez
10
                                                          Deputy Clerk
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1700-JCC
     PAGE - 2
